UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


GARY A. NEWCOMB,                      
              Plaintiff-Appellant,
                v.
MICHAEL V. HAYDEN, Lieutenant                 No. 00-2554
General, Director National Security
Agency,
                Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-99-3051-AMD)

                     Submitted: May 31, 2001

                     Decided: June 25, 2001

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Gary A. Newcomb, Appellant Pro Se. Tawana Elaine Davis, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.
2                        NEWCOMB v. HAYDEN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Gary A. Newcomb appeals the district court’s order granting sum-
mary judgment to Newcomb’s former employer on his claim filed
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.
§§ 2000e to 2000e-17 (West 1994 & Supp. 2000). We have reviewed
the record and the district court’s opinion and find no reversible error.
Although we conclude that Newcomb established a prima facie case
of discrimination, he failed to rebut the legitimate, non-discriminatory
reason proffered by the employer for its decision to promote several
women and not to promote Newcomb. See Evans v. Technologies
Applications & Serv. Co., 80 F.3d 954, 959-60 (4th Cir. 1996); Carter
v. Ball, 33 F.3d 450, 458 (4th Cir. 1994). Specifically, the employer
justified its actions by asserting that the employees who were pro-
moted had better management and interpersonal skills than New-
comb. Newcomb presented no evidence, other than his own
assessment of his qualifications, to establish that the employer’s prof-
fered reason for its decision was a pretext for discrimination; his self-
assessment is simply insufficient to carry the day. Evans, 80 F.3d at
960-61. Accordingly, we affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED